     Case 3:21-cv-00508-DPJ-FKB Document 1-3 Filed 08/04/21 Page 1 of 3

                           EMPLOYMENT OPPORTUNITY

                  MISSISSIPPI DEPARTMENT OF EDUCATION
                             359 North West Street
                 P. O. Box 771, Jackson, Mississippi 39205-0771

         EDUC-ASSOCIATE SUPERINTENDENT (NON-STATE SERVICE)
              DISTRICT TRANSFORMATION SUPERINTENDENT

                     Salary Range: $109,624.24 - $191,842.42
                               (salary commensurate with experience)



The Mississippi Department of Education seeks a candidate to serve as a District
Transformation Superintendent. The Superintendent will be charged to create a world-
class educational system that gives students the knowledge and skills to be successful
in college and in the workforce, and to flourish as parents and citizens.

As Superintendent, the successful candidate must possess knowledge of strong
instructional practices, thorough expertise in current research-based, district- level
leadership team principles and practices, as well as school board governance practices
that support sustained high achievement for all students in rural and urban settings.
He/she should have strong working knowledge of effective strategies that build and
sustain effective school board-superintendent partnerships and strong working
knowledge of evaluation, improvement, coaching, and professional development
standards of/for district leadership staff. They should possess the ability to analyze,
interpret, and execute effective decision-making strategies using multiple data sources
to effectively guide school district leaders in determining the effectiveness of staff,
instructional programs, strategies, and practices. The candidate must be able to
develop and facilitate partnerships that support and sustain high achievement and
also be able to relate well to members of the educational community and community
at-large. They must be able to work independently and cooperatively as part of a team;
be capable of working under severe time constraints; have analytical and complex
problem solving skills, as well as, excellent verbal and written communication skills,
human relations skills and time management skills.

Responsibilities
The initial primary responsibilities of the District Transformation Superintendent will
include, but are not limited to, the following:

Launch the Office of District Transformation:
   x Develop and implement the policy and regulatory frameworks necessary to
     support the core work and success of the District Transformation.
   x Develop and implement the organizational structure required to operate the
     District Transformation.
   x Implement dramatic changes designed to enable all students to succeed inthe
     schools within District Transformation, particularly in the area of human capital.




                                                                                2
       Case 3:21-cv-00508-DPJ-FKB Document 1-3 Filed 08/04/21 Page 2 of 3


Engage the community:
  x Build and sustain a diverse statewide coalition of community support for District
     Transformation including community leaders and parents, elected officials,
     business leaders, and foundations
  x Represent the District Transformation publicly, including through media and
     public appearances; by participating in conferences, councils, associations,
     committees and workgroups; by testifying before the Mississippi Legislature;
     and by coordinating and participating in public information campaigns
  x Create and provide reports to the Mississippi State Board of Education, the
     Mississippi State Superintendent, the Legislature, and the public as to the
     activities and successes of the District Transformation

Establish the foundation for long-term sustainability and success:
   x Supervise staff, set goals, and measure performance of employees
   x Rebuild the culture of schools and districts targeted for improvement to focus on
       student achievement and long-term measures of student success
   x Interface with all offices that implement state and federal requirements
   x Develop the potential of all District Transformation employees and local
       school employees inorder to maximize the sustainability and success of
       schools and students inthe long term
   x Oversee performance management systems and continuous quality
       improvement processes

Minimum Qualifications

   x    A Master’s degree from an accredited four year college or university in
        education, school administration, or a closely related field and eight (8) years of
        employment in work related to the above described duties, five (5) years of which
        must have included line or functional supervision

Experience
   x Experience turning around chronically underperforming schools, districts or
      working within organizations that do so
         o Experience in rural settings preferred
   x Experience in effective strategic planning
   x Demonstrated knowledge of high-performing schools
         o Experience working with high-performing schools preferred

Skills
    x Strong analytical and critical thinking skills, particularly related to evaluating
       educational policy and complex data
    x Strong oral and written communication skills with a variety of stakeholder
       groups
   x Ability to recruit, develop, and maintain a diverse team
    x Ability to coordinate, prioritize, and manage a variety of diverse and challenging
       tasks and systems while maintaining a high level of attention todetail, across
       multiple sites, and in the face of competing deadlines
       Case 3:21-cv-00508-DPJ-FKB Document 1-3 Filed 08/04/21 Page 3 of 3

   x    Ability to work across historical “boundaries” to deliver success
   x    Problem-solving skills
   x    Tested management and development of high-performing teams measured
        against performance benchmarks and outcomes
   x    Exceptional leadership skills as a leader or part of a leadership team in a school
        or organization that has demonstrated success—or significant improvement—in
        a high-poverty environment

Attributes
    x Ability and willingness to travel
       o Work location TBD, but candidate must have ability to be on-site or in
           districts as needed.
    x Tenacity, determination
    x Unrelenting focus on delivering results for all students
    x Unwavering belief that all students can learn and achieve success in school
    x Unwavering orientation to accountability and results
    x Appetite for action, impact, and influence

Compensation
The superintendent salary will be competitive and commensurate with experience.

Reporting Relationships
The District Transformation Superintendent will report to the District Transformation
Chief Executive.

Applicants must apply online at www.mspb.ms.gov. (To inquire about this position,
please contact Dr. Washington Cole, IV at 601.359.1750)
The deadline for application submission is July 21, 2021. Applicants selected for an
interview will be contacted by phone.

               (Mississippi Department of Education is an Equal Opportunity Employer)
